DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 12/10/2021 is acknowledged. Regarding the Office action mailed 06/10/2021:
The rejection of claims 37 and 47 under 35 USC 112(b) is withdrawn in view of the amendments to those claims.
The rejection of claims 31-50 under 35 USC 103 over Lee, Engel, Shin and assorted GenBank disclosures is maintained and reiterated below. Applicant’s remarks will be addressed following the rejections.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 37 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regard to claims 37 and 47, the claims recite “wherein the body fluids” (i.e. plural). This raises the question as to whether the claims require multiple samples, since claims 36 and 46, from which claims 37 and 47 respectively depend, only recite “wherein the sample is a patient tissue or body fluid”. Appropriate clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 31-50 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (J Clin Micro 49(9):3139-3142 (2011)) in view of Engel et al (US 2004/0166492), Shin et al (J Clin Micro 37(1):165-170 .
With regard to claims 31-33, 38, 41-43, and 48 Lee taught Candida auris was a newly described species, and reported the first three cases of nosocomial fungemia (abstract). The isolates obtained from all three patients were initially misidentified as other fungi (id.). Lee confirmed the identification as C. auris by sequence analysis of the internal transcribed spacer region and the D1/D2 regions of the 26S ribosomal RNA gene (id.) (the former being the region from which Applicant’s primers and probes, SEQ ID NOs 57-59, were derived). Lee states: “Our cases show that C. auris fungemia can be persistent, despite FLU or AMB therapy, which emphasizes the importance of accurately identifying this species.” (id.)
While Lee taught amplifying fungal DNA using primers and PCR to produce an amplicon (page 3140, column 2, second paragraph of “Materials and Methods”), Lee did not give details about extracting and recovering fungal DNA from the sample, or hybridizing the amplicon to a probe consisting of SEQ ID NO: 57 or its complement.
With regard to claims 34 and 44, Lee did not teach real-time PCR.
With regard to claims 35 and 45, Lee did not teach primers consisting of SEQ ID NOs 58 and 59.
With regard to claims 36, 37, 46 and 47, Lee did not specify the sample from which the fungal DNA was obtained.
With regard to claims 39, 40, 49 and 50, Lee did not teach a probe and thus did not teach a probe labeled with a fluorescent dye.

Engel also taught (paragraph [0022]): “The interspecies variability in the rRNA operon makes it a useful target for the development of species-specific detection markers. The ITS sequences of different species can be aligned and compared to one another, and species-specific primers and/or probes designed in areas unique to certain species.”
Engel taught the principle of the TaqMan® PCR assay, in which a pair of primers was used to produce an amplicon which in turn hybridized to a dual-labeled probe containing fluorescent dyes on both ends, one acting as a reporter and the other a quencher (paragraph [0009]), and that such assays had been used to detect “human pathogenic fungi”, citing Shin (paragraph [0010]).
Engel taught dual-labeled fluorogenic probes bearing a FRET pair consisting of FAM and TAMRA (Table 2).
Shin taught extracting fungal DNA from blood culture bottles (containing whole blood as recited in claims 37 and 47) and detecting Candida species by real-time PCR (see abstract; page 166, column 1, “Extraction of DNA”; page 167, column 1, first two paragraphs under “Results”). Shin also taught probes labeled with FRET pairs (abstract, e.g.).
GenBank accession numbers KJ126765.1, KJ126764.1, KJ126763.1, KJ126762.1, KF689037.1, KF689036.1, KF689035.1, KF689034.1, KF689033.1, KF689032.1, KF689031.1, KF689030.1, KF689027.1, KF689026.1, KF689025.1, KF689024.1, KC692066.1, KC692065.1, KC692064.1, KC692063.1, KC692062.1, KC692061.1, KC692060.1, KC692055.1, KC692058.1, KC692057.1, KC692056.1, KC692054.1, KC692053.1, JX459780.1, JX459779.1, HE797774.1 and AB375773.1 disclose, collectively, the sequences of the ITS regions from 33 isolates of C. auris, all publicly available prior to the effective filing date of the instant application. It is noted that the claimed primers and probe corresponding to SEQ ID NOs 57-59 are 100% 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant application to extract DNA from patient samples and use a real-time PCR assay for the rapid detection of C. auris because Lee taught the importance of accurately identifying this pathogen, and a real-time PCR assay would have been faster than a procedure of (i) amplifying DNA, (ii) sequencing the amplified DNA, and (iii) comparing the sequence to the known C. auris ITS sequence. A real-time PCR assay would have given the result contemporaneously with the amplifying step. Moreover, Engel taught this type of assay had already been employed to identify human pathogenic fungi, as exemplified by the disclosure of Shin.
Regarding the particular primers and probes corresponding to SEQ ID NOs 57-59, Engel taught how to go about designing species-specific primers and probes by comparing known sequences, and the public disclosure of the ITS sequences of 33 isolates of C. auris would have enabled the ordinary artisan to identify which sequences of the ITS region were conserved in diverse isolates of C. auris, but not found in other species. Therefore, the claimed primer and probe sequences would have been obvious.

Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive. Applicant’s argument is that none of the cited reference teach the specific probe, and that the GenBank references disclose sequences ranging from 489 to 527 nucleotides in length. This argument is not persuasive, as it was known in the art how to identify conserved sequences from a group of related sequences to make primers and probes, as evidenced by the disclosure of Engel (paragraph [0022]). This would focus the ordinary worker not on the entire 489 to 527 nucleotide sequence, but rather on those portions that are highly conserved among the known sequences of C. auris.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637